DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s reply and amendment filed 11/4/2021, are acknowledged.  Claims 1 and 3-44 are pending.  Claims 39-44 are new.

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 19, 20 and 43 are rejected pursuant to 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.   As claimed (i.e., recited as a “use” only), the invention does not fall within at least one of the four categories of patent eligible subject matter recited in 35 U.S.C. § 101 (process, machine, manufacture, or composition of matter).  The claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., it results in a claim which is not a proper process claim Ex parte Dunki, 153 USPQ 678 (Bd.App. 1967), and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966).

Claim Rejections - 35 U.S.C. § 112
	The following is a quotation of the second paragraph of 35 U.S.C. § 112, ¶ 2:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19, 20 and 43 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 19, 20 and 43 are directed to a use of a composition for administration to a subject to obtain visualization of tissue expressing PSMA under illumination with near-infrared radiation.  To that end, the claims merely recite an intended use of the claimed compound without reciting any active steps for use.  See MPEP § 2173.05(q).  Consequently, the metes and bound of the claims are unclear.  Thus, for purposes of examination the claims are construed as claims to a compound which exhibits arginase inhibiting activity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 3-18, 21-42 and 44 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorger (WO 2017/184383).
Regarding claims 1, 3-6 and 21, Sorger et al. teaches a composition comprising a compound having the formula:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

wherein:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Paras. [0006].
	Regarding claims 8-11 and 22-23, Sorger teaches that “the unit dosage form of the compound delivers to the patient an amount between 0.01 and 8 mg/kg.”  Para. [0014].
	Regarding claims 12-15 and 24, Sorger teaches “the composition is lyophilized in a sterile container . .  where the container has a machine detectable identifier.”

Regarding claims 17 and 18, Sorger teaches injectable dosage form and pharmaceutically acceptable carrier.  See paras. [0038]-[0039].
Regarding claim 25, “the method further comprises obtaining the image during administration, after administration, or both during and after administration of the composition.”  Para. [0095]
Regarding claims 26 and 27, Sorger teaches that “the composition is injected into a circulatory system.”  Id.
Regarding claims 28 and 29, Sorger teaches that “the method further comprises visualizing a patient area on which surgery is or will be performed, or . . . performing a surgical procedure on the patient areas based on the visualization of the surgical area.” Para. [0097].
Regarding claim 30, Sorger teaches the “method further comprises viewing a patient area on which an ophthalmic, arthroscopic, laparoscopic, cardiothoracic, muscular, or neurological procedure is or will be performed.”  Id.
Regarding claim 31, Sorger teaches “the present invention provides a use of the composition adapted for administration to a patient to obtain visualization of tissue expressing PSMA.”  Para. [0096].
Regarding claim 32, “[i]n some cases, the method further comprises obtaining ex vivo images of at least a portion of the patient.”  Para. [0097].
Regarding claims 33-36, Sorger teaches that “PSMA represents an excellent target for imaging and therapy directed toward solid tumor neovasculature in addition to prostate cancer itself.”  Para. [0098]; see also para. [0099].

Regarding claim 38, Sorger teaches that “clear cell renal cell carcinoma expresses significantly more PSMA in its neovasculature than does the papillary variety.”  Para. [0098]. 
Regarding claims 39-42 and 44, Sorger teaches that the composition is “adapted for administration to a patient to obtain visualization of tissue expressing PSMA under illumination with near-infrared radiation wherein the unit dosage form delivers to the patient an amount is between 0.01 and 8 mg/kg.”  Claim 12 of Sorger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S CABRAL/            Primary Examiner, Art Unit 1618